NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 12a0378n.06

                                          No. 10-6417

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT
                                                                                  FILED
SAEID SHAFIZADEH,                                        )                   Apr 06, 2012
                                                         )             LEONARD GREEN, Clerk
       Plaintiff-Appellant,                              )
                                                         )
v.                                                       )   ON APPEAL FROM THE UNITED
                                                         )   STATES DISTRICT COURT FOR
JERRY BOWLES,                                            )   THE WESTERN DISTRICT OF
                                                         )   KENTUCKY
       Defendant-Appellee,                               )
                                                         )
                                                         )
COMMONWEALTH OF KENTUCKY,                                )
                                                         )
       Defendant-Appellee.                               )



       Before: MARTIN, COOK, and KETHLEDGE, Circuit Judges.

       KETHLEDGE, Circuit Judge. Denise Dugas filed for divorce from Saeid Shafizadeh in

February 2007. During those proceedings, Shafizadeh attempted to disqualify the presiding judge,

Jerry Bowles, on the theory that Judge Bowles was biased against him. The Kentucky Supreme

Court denied Shafizadeh’s disqualification request. After Judge Bowles entered judgment in the

divorce case, Shafizadeh filed this complaint, pro se, against Judge Bowles and the Commonwealth

of Kentucky. He sues under section “1983 and common law,” alleging several deprivations of due

process.

       Shafizadeh primarily seeks an injunction and two declarations. First, he seeks an injunction

directing Judge Bowles to recuse himself from further proceedings. For support, Shafizadeh cites
No. 10-6417
Shafizadeh v. Bowles, et al.

several instances of Judge Bowles’s purported bias. For example, he complains that Bowles is

Facebook friends with Dugas’s attorney.

       Second, Shafizadeh seeks a declaration that the state court’s practice for issuing Emergency

Protective Orders is unconstitutional in two respects: He argues that it is unconstitutional for a law

clerk to grant such orders and also for anyone to issue an order that compels a party to surrender

firearms without “lawful authority or legal basis.” He relies on an incident in which a clerk who had

recently graduated from law school granted Dugas’s request for an Emergency Protective Order that

instructed Shafizadeh to surrender his guns.

       Third, Shafizadeh seeks a declaration that Judge Bowles’s practice in ruling on motions is

a violation of due process. Shafizadeh says that Judge Bowles ruled on Dugas’s motions even

though Shafizadeh had not yet responded.

       The district court dismissed the complaint. It held that the Commonwealth of Kentucky

enjoys sovereign immunity against Shafizadeh’s suit and that the Rooker-Feldman doctrine barred

the rest of Shafizadeh’s claims. The latter doctrine deprives federal district courts of subject matter

jurisdiction over “cases brought by state-court losers complaining of injuries caused by state-court

judgments rendered before the district court proceedings commenced.” See Exxon Mobil Corp. v.

Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005). The district court concluded that Shafizadeh

is complaining of precisely this sort of injury.

       But the Rooker-Feldman doctrine is a narrow one. The Supreme Court itself has underscored

the “narrow ground occupied by” the doctrine. Id. In Exxon Mobil, the Court emphasized that

Rooker-Feldman is “confined to cases” like Rooker and Feldman themselves, where the plaintiffs

                                                   -2-
No. 10-6417
Shafizadeh v. Bowles, et al.

“filed suit in federal court after the state proceedings ended.” Id. at 284, 291 (emphasis added).

After Exxon Mobil, it remains an open question in this circuit whether Rooker-Feldman applies

where, as here, the plaintiff files suit while the state case is still pending on appeal. Compare

Marciano v. White, 431 F. App’x 611, 613 (9th Cir. 2011) (the doctrine applies), with Nicholson v.

Shafe, 558 F.3d 1266, 1278–79 (11th Cir. 2009) (the doctrine is inapplicable).

       Moreover, the doctrine only forbids challenges to state-court judgments; it does not bar

“forward-looking,” general challenges to the constitutionality of state-court rules. See Fieger v.

Ferry, 471 F.3d 637, 644, 646 (6th Cir. 2006). Such challenges are “independent of the past state

court judgments.” Id. at 646. Here, each of Shafizadeh’s requests for relief is styled as a forward-

looking, general challenge to state-court policies. The district court did not explain how these claims

represent challenges to the judgment against Shafizadeh.

       It is true that the bulk of Shafizadeh’s complaint focuses on his past injuries suffered as a

result of Judge Bowles’s refusal to recuse himself, the issuance of the Emergency Protective Order,

and Judge Bowles’s decision to grant Dugas’s motions without giving Shafizadeh a chance to

respond. But neither the district court nor the Commonwealth point to any language in the complaint

to indicate that Shafizadeh’s claims are focused solely on those past injuries. Compare Lawrence

v. Welch, 531 F.3d 364, 370 (6th Cir. 2008). Thus, we construe the complaint to include forward-

looking, general challenges to state-court practices. See Evans v. Cordray, 424 F. App’x 537,

539–41 (6th Cir. 2011); Fieger, 471 F.3d at 644, 646. Rooker-Feldman therefore was not a basis

for dismissing Shafizadeh’s entire complaint.



                                                 -3-
No. 10-6417
Shafizadeh v. Bowles, et al.

        But there is a different kind of abstention that applies here. Under the Younger abstention

doctrine, a federal court may not grant “injunctive or declaratory relief that would interfere with”

state judicial proceedings pending at the time that a federal complaint is filed. See O’Neill v.

Coughlan, 511 F.3d 638, 643 (6th Cir. 2008); Sun Ref. & Mktg. Co. v. Brennan, 921 F.2d 635,

639–40 (6th Cir. 1990); see also J.P. v. DeSanti, 653 F.2d 1080, 1084 (6th Cir. 1981) (concluding

that “even minimal interference with [] a state proceeding” requires abstention). Instead, a federal

court must dismiss such a suit if “important state interests are involved” in the pending state case and

there “was [an] adequate opportunity” for the plaintiff to raise his grievances in state court. See

Middlesex Cnty. Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 432, 435 (1982) (internal

quotation marks omitted). Here, Shafizadeh’s federal suit would grossly interfere with the state

divorce case. He seeks an injunction to direct the judge who presided over the divorce to remove

himself from the case. Shafizadeh also seeks declarations that the rules or practices applied in his

case are invalid. Morever, an important state interest was involved in the state proceeding—“the

divorce of [Shafizadeh and Dugas], the proper division of their marital property, and the enforcement

of the divorce court’s orders.” See Bunting ex rel. Gray v. Gray, 2 F. App’x 443, 446 (6th Cir.

2001); see also Parejko v. Dunn Cnty. Circuit Court, 209 F. App’x 545, 546 (7th Cir. 2006) (“The

[state-interest] prong [of the abstention analysis] is satisfied because the federal courts have long

recognized that domestic relations litigation . . . is an area of significant state concern . . . .”).

Finally, there is no dispute that the state appellate process gave Shafizadeh an adequate opportunity

to raise his grievances concerning Judge Bowles. Thus, the district court was right to dismiss



                                                  -4-
No. 10-6417
Shafizadeh v. Bowles, et al.

Shafizadeh’s complaint. See generally Beltran v. California, 871 F.2d 777, 782 (9th Cir. 1988)

(“Younger abstention requires dismissal of the federal action”).

       The district court’s judgment is affirmed.




                                               -5-